Citation Nr: 1531521	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided testimony at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for depression as secondary to a service-connected back disability has been raised by the record at the May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 14, 2014, the Veteran's lumbar spine disability did not result in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less,  favorable ankylosis of the entire thoracolumbar spine, nor incapacitating episodes having a total duration of at least six weeks during a 12 month period.

2.  Since January 14, 2014, resolving reasonable doubt in the Veteran's favor, his lumbar spine disability has resulted in limitation of forward flexion of the thoracolumbar spine that more nearly approximates 30 degrees or less, but not in unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes having a total duration of at least six weeks during a 12 month period.




CONCLUSIONS OF LAW

1.  Prior to January 14, 2014, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2014).

2.  Since January 14, 2014, the criteria for a rating of 40 percent, but not higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated March 2008 and January 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014).

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2014).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014). Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the February 2008 claim for increase, the Veteran reported monthly back spasms beginning the previous year.  He indicated pain radiating into the left testicle and a popping sensation in the spine.

In an April 2008 statement, the Veteran indicated that the severity of the back spasms varied such that he took medication for 50 percent of the occurrences.  He indicated that flare-ups interfered with his ability to sleep.

On VA examination in April 2008, the Veteran reported pain radiating into the left lower extremity and groin in the left testicle.  He reported monthly flare-ups of pain lasting two to three days in duration at a level of 9 out 10 level of severity.  He indicated that he altered his job as a physical education teacher to no longer demonstrate or participate in sports.  On range of motion testing, there was flexion to 45 degrees with pain at 45 degrees, extension to 30 degrees without significant pain, pain with left lateral flexion at 20 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no change in range of motion due to pain, fatigue, weakness, or lack of endurance after three repetitions.  Motor examination revealed normal bulk tone and strength throughout except for mild weakness of the toe extensors on the left side.  Deep tendon reflexes were normal.  He was able to heel and toe walk bilaterally and was able to tandem walk.

In a November 2008 notice of disagreement, the Veteran indicated that he had forward flexion of 30 degrees or less.  He indicated that he still went to work while experiencing incapacitating episodes of back pain that lasted days to weeks.  He indicated limited range of motion, a curved spine, and fatigued muscles in the back, neck, and legs due to compensating.  He indicated that he was experiencing the end of an episode of pain during the April 2008 VA examination.

A December 2008 VA treatment record noted the Veteran reported constant back pain with flare-ups four to five times a year.

In a July 2009 substantive appeal, the Veteran indicated that he had incapacitating episodes during the past year but never asked for a doctor's note.  He indicated more limited range of motion than shown on VA examination.  

On VA examination in May 2011, the Veteran denied treatment in the last few years.  He reported severe flare-ups every five to six months lasting three to five days with decreased motion and an inability to move during flare-ups.  The examiner noted no urinary symptoms, no erectile dysfunction, and no leg or foot weakness.  The examiner noted there were no incapacitating episodes of spine disease and no limitations to walking.  There were no abnormal spinal curvatures, inspection of the spine was normal, and the Veteran had a normal gait.  There were objective abnormalities of pain with motion and tenderness.  The muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion revealed flexion to 70 degrees, extension to 30 degrees, and left and right lateral flexion and rotation to 20 degrees.  There was additional evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Reflex examination was normal.  Sensory examination revealed decreased touch to the left lower extremity.  The diagnosis was mild or moderate left foot drop.  The noted functional impairment was decreased strength and endurance with exercise and recreational activities.

In an April 2012 VA medical opinion, the examiner noted review of the claims file, to specifically include a review of the May 2011 VA examination report and a telephone conversation with the Veteran.  The examiner opined that the Veteran did not have foot drop.  The rationale was that although the May 2011 VA examination noted decreased strength in the left ankle dorsiflexion, gait was noted to be normal and the Veteran noted no limitation in walking.  By the Veteran's report, when he experienced a flare-up of his low back, he noted increased weakness in the left ankle and foot, but there was no foot drop as noted in the May 2011 VA examination report. 

In a January 2014 statement, the Veteran indicated that his service-connected lumbar spine disability had worsened since June 2013.  The Veteran reported a loss of range of motion, changed posture and walking gate, and that he could no longer jump or run.  

On VA examination in December 2014, the Veteran reported decreased motion in his back and more numbness in the left leg.  He reported relief with rest and pain medication during a flare-up.  The Veteran denied bladder or bowel incontinence.  He indicated that flare-ups extend to the left lateral aspect of the thigh and ankle.  He described the flare-ups as increasing pain with prolonged sitting activities, lifting, twisting, and bending activities.  Range of motion testing revealed flexion to 70 degrees, and extension, right and left lateral flexion and rotation to 20 degrees.  There was evidence of pain with weight bearing.  There was localized spinal tenderness at the L4-5 paravertebral.  There was no additional functional loss of range of motion after repetitive use testing.  The examiner indicated an inability to estimate range of motion or functional loss due to pain, weakness, fatigability, or incoordination because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  The Veteran reported flare-ups three to four times a week, moderate in severity, of a duration of one to two days.  There was no flare-up on examination.  The examiner noted the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner noted additional contributing factors as less movement than normal due to ankylosis and adhesion.  Muscle strength testing was normal.  Reflex examination was normal.  Sensory examination had decreased sensation in the left lower leg/ankle and left foot/toes.  There was mild radiculopathy in the right and left lower extremity and mild paresthesias and or dysesthesia and numbness in the left lower extremity.  Other signs and symptoms of radiculopathy were numbness, tingling, and pain down the left leg.  Mild radiculopathy was noted on the left side.  The examiner noted there was no ankylosis of the spine.  The examiner noted there were no IVDS episodes requiring bed rest.  The Veteran denied use of any assistive devices.  The examiner noted the Veteran was a teacher and able to sit and stand throughout the day.

In a January 2015 rating decision, the RO granted service connection for radiculopathy left lower extremity with a 10 percent rating effective February 20, 2008.

In the May 2015 Board hearing, the Veteran reported that he had limited range of motion, a curved spine, chronic pain, radiating pain with numbness, tingling, and weakness.  On a videos played during the hearing, the Veteran demonstrated a 25 degree angle of the upper spine canted toward the left with the Veteran's arm made to balance with that posture during a flare-up.  The Judge noted the Veteran demonstrated walking bending forward, limping, local pain to the lower back, and limited range of motion.  The Veteran reported pain radiating to the hips, left testicle, leg, and foot.  He reported use of a foam roller and standing during school meetings.  The Veteran testified that his physicians in 2008 issued medication and instructions about what to do if he had muscle spasm.  He indicated that a sudden movement or sudden change of direction triggered incapacitating episodes.  He stated that family member have to help dress him at times of flare-ups.

Based on a review of the evidence, the Board finds that a 40 percent rating is warranted for the Veteran's lumbar spine disability, effective January 14, 2014, the date VA received the Veteran's request for a reexamination due to worsening.  While the subsequent December 2014 VA examination showed forward flexion to 70 degrees, the examiner noted the examination supported Veteran's statements describing functional loss during flare-ups and his statements describing functional loss with repetitive use over time.  More specifically, the examiner noted functional loss due to adhesion.  Functional loss may be due to adhesions or limitation of motion evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  That additional functional impairment warrants a higher rating for adhesion and pain resulting in a limitation of motion more nearly approximating the criteria for a 40 percent rating, but not higher.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).  Thus, resolving reasonable doubt in his favor, his limitation of motion is found to be consistent with forward flexion of the thoracolumbar spine 30 degrees or less as of January 14, 2014, but not earlier.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Therefore, a higher 40 percent rating is warranted from January 14, 2014.

However, the Board finds that a 40 percent rating is not warranted at any earlier time.  The April 2008 VA examination showed forward flexion to 45 degrees with pain.  The Veteran indicated that this examination was performed during the end of a flare-up.  Therefore, the Board finds that the findings on examination represent the Veteran's functional impairment during an occasion of severe pain as evidenced by the degree of forward flexion on the examination compared to the degree of forward flexion shown on exams where no flare-up was present.  Even considering the limitation of motion due to a flare-up of pain, the Veteran had range of motion that exceeded the 30 degrees of forward flexion required to warrant a higher rating.  VA treatment records prior to January 2014 do not show forward flexion limited to 30 degrees or less.  Thus, the Board finds that the Veteran's lumbar spine disability had not resulted in forward flexion of the thoracolumbar spine 30 degrees or less.  With no evidence of any ankylosis, his disability had not resulted in favorable ankylosis of the entire thoracolumbar spine.  His lumbar spine disability also did not result in incapacitating episodes having a total duration of at least four weeks during any 12 month period prior to January 14, 2014.  The Veteran's reports of limitation of motion during flare-ups as reported on VA examination, during the Board hearing, and through the lay statements by himself and family members have been considered in the assigned ratings.  While the Veteran has consistently reported flare-ups throughout the appeal and that VA physicians have prescribed bed rest, there is no evidence that the Veteran has IVDS as defined by VA.  Thus, a rating in excess of 20 percent is not warranted prior to January 14, 2014.  As the preponderance of the evidence is against the claim, entitlement to a rating in excess of 20 percent prior to January 14, 2014, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

The remaining question is whether the Veteran's lumbar spine disability warrants a rating in excess of 40 percent at any point during the appeal.  The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for the lumbar spine disability under the General Rating Formula.  The only basis for a higher rating is with evidence of ankylosis.  Absent a diagnosis of ankylosis or findings of symptoms akin to fixation of a spinal segment, the Board concludes that the Veteran's service-connected lumbar spine disability is appropriately compensated as 40 percent disabling, effective January 14, 2014.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 40 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected lumbar spine disability, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis or fixation of spinal segment, as required for the next higher rating.  Moreover, there is no diagnosis of IVDS.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2014).

The Board has also considered whether a separate rating for neurological findings is warranted.  The Veteran has been awarded a separate 10 percent rating for left lower extremity radiculopathy and has not disagreed with that rating.  The Veteran has reported pain in the right lower extremity and left testicle, however, neurological examination showed no evidence of radiculopathy on VA examination in December 2014 and erectile dysfunction has not been diagnosed or reported. Therefore additional evaluation for neurological abnormalities is not warranted. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the lumbar spine disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

The record shows that the manifestations of the lumbar spine disability are contemplated by the schedular criteria.  His reports of flare-ups are considered in the schedular rating as functional loss due to pain.  There is no indication that the average industrial impairment from the lumbar spine disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion, and there is no evidence to show the rating schedule is inadequate in this case.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar spine disability prior to January 14, 2014, is denied.

Entitlement to a 40 percent rating, but not higher, for a lumbar spine disability effective January 14, 2014, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


